ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Desert Fox Construction Company             )      ASBCA No. 61283
                                            )
Under Contract No. W919QA-12-C-RP01         )

APPEARANCE FOR THE APPELLANT:                      Mr. Mahboobullah Atiqi
                                                    CEO and President

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Anny Chief Trial Attorney
                                                   CPT John M. McAdams III, JA
                                                    Trial Attorney

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

        On 12 April 2018, the Board ordered appellant, within 21 days, to either file a
response to the government's 6 February 2018 motion to dismiss or show cause why the
appeal should not be dismissed for failure to prosecute. Appellant has failed to respond
to the 12 April 2018 Order. Appellant likewise failed to respond to earlier Board Orders
dated 8 February 2018 and 19 March 2018, directing it to file a response to the
government's motion. Accordingly, ASBCA No. 61283 is dismissed with prejudice
under Board Rule 17.

      Dated: 16 May 2018




                                                    ministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
 I concur                                         I concur



                                                  o~c~
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61283, Appeal of Desert Fox
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2